This is an appeal under Public Laws 1935, Chapter 2195, from a decision of the special vote-tabulation committee of the City of Providence, denying the petitioner's request to open the voting machines used in ward seven in the election held on November 3, 1936.
The petition and record discloses that the petitioner, who was a candidate for councilman in the seventh ward in Providence, made no protest, nor was any made on his behalf by anybody, to the respondent committee until November 30, 1936. Previously on November 24, the committee had completed its final tabulations of the certified election returns from ward seven for the office of councilman, had declared the result of the election and had authorized certificates of election to issue to the successful candidates.
The petitioner, through his counsel in open court, has made it clear beyond any doubt that he charges no fraud or irregularity or illegality in relation to the returns or the conduct of the election in this ward.
Apparently the certified returns used by the committee in its tabulations were regularly prepared and signed in substantial compliance with the law. The petitioner could have been represented, if he chose, at any of the meetings of the committee at which these returns were being tabulated, and has shown no satisfactory reason for his failure to protest.
Under authority of Ruerat v. Cappelli et al.,56 R.I. 480, recently decided, and other similar cases, the petitioner's protest was not timely and his appeal, therefore, is denied.